Orders, Supreme Court, New York County (Stuart Cohen, J.), entered March 5, 1997, which granted defendants’ motions to dismiss the action as barred by General Obligations Law § 15-301 (1), and denied plaintiffs cross motion to compel acceptance of an amended complaint, unanimously affirmed, with costs.
Plaintiffs claim that defendant bank’s sale of the note to defendant investors was in breach of an oral agreement it had with the bank giving plaintiff or its nominee the right to purchase the note is plainly at variance with the provision of the note giving the bank the right to "take any * * * action deemed necessary by [it] without the consent of or notice to anyone”. In addition, under the Loan Agreement, the note is a "Related Document” that can be modified only in writing. Accordingly, the alleged oral agreement is an unenforceable modification of the Loan Agreement barred by General Obligations Law § 15-301 (1). Neither the original complaint nor the amended complaint state a cause of action for which relief may be granted against defendant investors. We have considered plaintiffs other arguments and find them to be without merit. Concur—Wallach, J. P., Nardelli, Rubin, Tom and Andrias, JJ.